DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20 are pending and have been examined.
This action is in reply to the papers filed on 07/08/2021.
Information Disclosure Statement
The information disclosure statement(s) submitted: 07/17/2020, has/have been considered by the Examiner and made of record in the application file.
Amendment
The present Office Action is based upon the original patent application filed on 04/13/2020 as modified by the amendment filed on 07/08/2021.
Claim Rejections - 35 USC § 112
Per Applicants’ amendments/arguments, the rejection(s) is/are withdrawn. 
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 
Claim 1 recites [a] method for automated categorization of binary code for identifying malicious software engaging in online advertising fraud, the method comprising: collecting data defining behavior of the binary code using sensors from a plurality of sandboxes; categorizing the binary code using a behavior signature, the behavior signature including a selector and a filter, the behavior signature defining a signature category based on actions associated with the binary code, wherein a match with the filter removes the binary code from the signature category, and wherein a match with the selector adds the binary code to the signature category; identifying the binary code as malicious software engaging in online advertising targeted behavior based on the signature category; mimicking a communication associated with the binary code to identify a control server associated the binary code in response to identifying the binary code as malicious software; and in response to identifying the control server, initiating monitoring of the control server.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 

Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claims 1-10 recite a method and, therefore, are directed to the statutory class of a process. Claims 16-20 recite a system/apparatus and, therefore, are directed to the statutory class of machine.  Claims 11-15 recite a non-transitory computer readable medium/computer product and, therefore, are directed to the statutory class of a manufacture.
Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  

Claim 1: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
1. A method for automated categorization of binary code for identifying malicious software engaging in online advertising fraud, the method comprising: 

No additional elements are positively claimed.
collecting data defining behavior of the binary code using sensors from a plurality of sandboxes; 
This limitation includes the step of collecting data defining behavior of the binary code using sensors from a plurality of sandboxes. 
But for the sensor, this limitation is directed to merely collecting known information in order to facilitate the monitoring of malicious software engaging in online advertising fraud or other forms of deceit which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
collecting data defining behavior of the binary code using sensors
categorizing the binary code using a behavior signature, the behavior signature including a selector and a filter, the behavior signature defining a signature category based on actions associated with the binary code, wherein a match with the filter removes the binary code from the signature category, and wherein a match with the selector adds the binary code to the signature category; 
This limitation includes the step of categorizing the binary code using a behavior signature, the behavior signature including a selector and a filter, the behavior signature defining a signature category based on actions associated with the binary code, wherein a match with the filter removes the binary code from the signature category, and wherein a match with the selector adds the binary code to the signature category. 
No additional elements are positively claimed.
This limitation is directed to categorizing or organizing known information in order to facilitate the monitoring of malicious software engaging in online advertising fraud or other forms of deceit which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
No additional elements are positively claimed.
identifying the binary code as malicious software engaging in online advertising targeted behavior based on the signature category; 
This limitation includes the step of identifying the binary code as malicious software engaging in online advertising targeted behavior based on the signature category. 
No additional elements are positively claimed.
This limitation is directed to analyzing known information in order to facilitate the monitoring of malicious software engaging in online advertising fraud or other forms of deceit which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
No additional elements are positively claimed.
mimicking a communication associated with the binary code to identify a control server associated the binary code in response to identifying the binary code as malicious software; and.
This limitation includes the step of mimicking a communication associated with the binary code to identify a control server associated the binary code in response to identifying the binary code as malicious software. 
But for the server, this limitation is directed to categorizing and analyzing known information in order to facilitate the monitoring of malicious software engaging in online advertising fraud or other forms of deceit which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
identify a control server
in response to identifying the control server, initiating monitoring of the control server
This limitation includes the step of in response to identifying the control server, initiating monitoring of the control server.  
But for the server, this limitation is directed to monitoring a server (e.g., observation) in order to facilitate the monitoring of malicious software engaging in online advertising fraud or other forms of deceit which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
monitoring of the control server


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. The additional elements listed above that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as collecting and analyzing known data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to collect and analyze known data. Applicant’s Specification (PGPub. 2020/0311766 [0308]) refer to a general-purpose computer system, but they do not include any technically-specific computer algorithm or code. 
Additionally, the computer components are used for performing insignificant extra-solution activity and well understood, routine, and conventional functions. For example, the claimed sensor and server merely collects and analyzes known data.  Activities such as these are insignificant extra-solution activity and, therefore, well understood, routine, and conventional. See MPEP 2106.05(d); see also, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price); CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (Obtaining information about transactions using the Internet to verify credit card transactions); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 715, 112 USPQ2d at 1754 (Consulting and updating an activity log); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016) (Recording a customer’s order); Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017) (Identifying undeliverable mail items, decoding data on those mail items, and creating output data); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price). Furthermore, limitations such as integrating account details are well-understood, routine, and conventional activity. See Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Independent system/apparatus claim 16 and CRM claim 11 also contains the identified abstract ideas, with the additional elements of a processor and storage medium, which are a generic computer components, and thus not significantly more for the same reasons and rationale above. 
Dependent claims 2-10, 12-15, and 17-20 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
Invention Could be Performed Manually
It is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims collecting data, categorizing data, etc... Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner, which stand for the concept that automating manual activity and/or applying modern electronics to older mechanical devices to accomplish the same result is not sufficient to distinguish over the prior art. Here, applicant is merely claiming computers to facilitate and/or automate functions which used to be commonly performed by a human.
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  MPEP 2144.04, III Automating a Manual Activity.
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.  
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from monitoring malicious software engaging in online advertising fraud or other form of deceit. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  

No Prior-art Rejection
Claims 1-20 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning.
Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
As currently claimed, the invention is directed towards automated categorization of binary code for identifying malicious software engaged in online advertising fraud. 
Alboszta et al. 2014/0164313 talks about predicting a subject’s response including predicting interactions based on relationships between a subject and content.
Broder et al. 2008/0147456 teaches [0009 - of detecting and preventing click spam and click fraud].
Bradley et al. 2009/0157417 talks about detecting click fraud and teaches the concept of tracking and analyzing user interactions.
Buhrmann et al. 2013/0197998 talks about authenticating entities including generating a fraud risk score.
Carr et al. 2003/0220901 talks about an interaction manager, including analyzing interactions and utilization in fraud detection.
O’Connell et al. 2007/0239604 talks about fraud detection including analyzing user interactions for fraud.
Patel et al. 2008/0077462 talks about managing personalized interactions, including analyzing user interactions and teaches the concept of analyzing user interactions including utilizing applying the invention of Patel to fraud and compliance tracking.
Wang 2007/0288312 talks about managing referrals and rewards including determining relationship with consumer users.
Examiner’s Response: Claim Rejections – 35 USC §101
Regarding Claims 1-20, on page(s) 7-12 of Applicant’s Remarks (dated 07/08/2021), Applicants traverse the 35 USC §101 rejections arguing the following: the claim are not abstract and recite an integrated practical application of the judicial exception.
Applicant argues that Claim 1 cannot be performed in the human mind and, thus, is not an abstract mental process. Applicant additionally argues that the subject matter of claim 1 involves network communications and computer data structures and as such cannot be performed by humans.
The Office finds fault in this argument in that Applicant has not claimed any computers or network devices which perform the key claimed features. For example, the categorizing step merely adds one type of data (binary code) to a particular category (signature category). However, no computer or network device is claimed as performing this key step. Thus, the Office determines that this type of categorizing must be performed as a purely abstract mental step. Further, Applicant has not claimed any computer or network device for the key identifying the binary code as malicious software. This identifying step strikes the Office as an abstract and subjective mental step. Thus, the Office maintains the position that claim 1 is directed to an abstract mental process.
Applicant further argues that claim 1 is not directed towards certain methods of organizing human activity because the method concerns identifying malicious software engaging in online advertising fraud and not towards a business method for mitigating financial risk. The Office rejects this argument as both claim 1 and the entire specification is directed at mitigating financial risk by identifying advertising fraud. See for example Applicant’s specification 2016/0328742 at [0173 - the system may be identifying a common string that may be found in ad -fraud malware that may be defrauding cost-per -click (CPC) ads]. Thus, claim 1 is found to be directed towards the fundamental economic principle of mitigating risk by identifying and preventing advertising fraud which is an abstract idea. 
Finally, Applicant argues that claim 1 is directed towards an improvement to the functioning of a computer. Applicant argues that claim 1 improves a computer by “identifying the binary code as malicious software engaging in online advertising targeted behavior based on the signature category… and in response to identifying the control server, initiating monitoring the control server.” It is difficult to see how monitoring a server improves the computer. As a result, the Office refutes this ‘improvement’ argument as claim 1 never positively claims a computer or any improvement to a computer. As noted above, the key features of the claim fail to positively claim any computer. Further, the additional or other computer components (e.g., server and sensor) are used for performing insignificant extra-solution activities and well understood, routine, and conventional functions. For example, the claimed sensor and server merely collect and analyze known data.  Activities such as these are insignificant extra-solution activity and, therefore, well understood, routine, and conventional. Thus, the claims remain rejected as subject matter ineligible under 35 USC §101.

THIS ACTION IS MADE FINAL
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682